DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception [e.g., a law of nature, a natural phenomenon, or an abstract idea] without significantly more.
Claims 1, 11 and 16 are directed to an abstract idea associated with the controller programming of an electronic control unit. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mere recitation of mathematical relationships and/or algorithms corresponding to an electronic control unit for a vehicle (or engine) does not provide any meaningful limitation(s) on the abstract idea.
Therefore, the claims do not amount to significantly more than the abstract idea itself [e.g., although an electronic control unit for a vehicle (or engine) is being used, there are no elaborative structures and/or functions that actually transform the claim limitations into more than just a series of abstract mathematical expressions/algorithms (e.g., or a series of steps that merely entails sending and/or receiving data and manipulating/processing the data so as to generate new data that isn’t being used to accomplish anything)].
Claims 2-10, 12-15 and 17-20 are rejected due to dependency. Dependent claims 2-10, 12-15 and 17-20 do not contain a limitation that transforms the abstract idea of “sending and/or receiving data and manipulating/processing the data so as to generate new data” into statutory subject matter and are therefore rejected under 35 U.S.C. 101 for not amounting to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180023964 A1 (Ivanov).
	Regarding claims 1, 11 and 16, Ivanov (Figures 1, 3) teaches a computer-implemented method [and commensurate system comprising at least one processor (112) and memory (116), and commensurate non-transitory computer-readable storage medium including instructions] (see Fig. 1 in conjunction with paragraphs [0023]-[0024]) comprising:
	accessing, by a computing system (110), a plurality of parameter-based encodings [e.g., referencing quantities of data from road databases] providing a structured representation of an environment captured by one or more sensors (a GPS, camera, wheel sensors, etc.) associated with a plurality of vehicles (122) traveling through the environment, wherein a given parameter-based encoding [e.g., quantity of data] of the environment identifies one or more agents [e.g., road sign(s), road condition(s), accident(s), other vehicles, etc.] that were detected by a vehicle (122) within the environment and respective location information for the one or more agents within the environment (see Fig. 1, 3 in conjunction with paragraphs [0017]-[0019], [0027]-[0031]);
	clustering, by the computing system, the plurality of parameter-based encodings into one or more clusters [e.g., observations or observation lists, types, etc.] of parameter-based encodings (see Fig. 1, 3 in conjunction with paragraphs [0017]-[0019], [0027]-[0031], [0050]-[0052]); and
	determining, by the computing system, at least one scenario [e.g., dynamic layer(s) based on any number and type of criteria or event (such as the dynamic layer illustrated per Fig. 3)] associated with the environment based at least in part on the one or more clusters of parameter-based encodings (see Fig. 1, 3 in conjunction with paragraphs [0017]-[0019], [0027]-[0031], [0038] and [0041]).
	Regarding claim 2, 12 and 17, Ivanov (Figures 1, 3) teaches wherein the parameter-based encoding of the environment further includes at least one of: respective motion information for the one or more agents, respective distance information for the one or more agents, and respective time information for the one or more agents (see Fig. 1, 3 in conjunction with paragraphs [0028]-[0031]) [e.g., vehicle position(s) over time, vehicle heading(s), vehicle speed(s), identified road signs and road conditions, accidents, etc. including respective corresponding time-stamps].
	Regarding claim 9, Ivanov (Figures 1, 3) teaches wherein the method/system/medium further comprises:
	determining, by the computing system, a first sub-cluster [e.g., a first observation list or type] and a second sub-cluster [e.g., a second observation list or type] from a given cluster (130, 132 or 142) associated with a given scenario (see Fig. 1 in conjunction with paragraphs [0029]-[0031]);
	determining, by the computing system, the first sub-cluster of parameter-based encodings represent a first sub-scenario [e.g., the respective observation lists or types represent different respective elements of the dynamic layer(s)]; or
	determining, by the computing system, the second sub-cluster of parameter-based encodings represent a second sub-scenario [e.g., the respective observation lists or types represent different respective elements of the dynamic layer(s)] (see Fig. 1 in conjunction with paragraphs [0027]-[0031] and claims 1-9)
[e.g., specified by the dynamic layer(s), the updated navigation-related data concerning speed limit signs in the environment representing a first sub-scenario, or the updated navigation-related data concerning accidents in the environment representing a second sub-scenario].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over US 20180023964 A1 (Ivanov) in view of US 20180217600 A1 (Shashua).
Regarding claim 3-8, 13-15 and 18-20, Ivanov teaches the invention as claimed and as discussed above. Ivanov fails to expressly teach generating respective feature vector representations for each of the plurality of parameter-based encodings, and clustering the feature vector representations based on similarity to determine the one or more clusters of parameter-based encodings. Note that the corresponding one or more clusters per Ivanov are clustered based on similarity, just not necessarily as feature vector representations [e.g., the observations are grouped based on type, such that speed limit signs are clustered together per a first observation type, and accidents are clustered together per a second observation type].
However, Shashua (Figures 34-35) teaches an analogous vehicle navigation method/system (see Fig. 34-35 in conjunction with paragraphs [0050], [0070]), wherein the corresponding navigation method/system uses agents [e.g., landmarks, objects, traffic signs, speed limit signs, etc.] to determine the position of a vehicle via feature vector representations, and wherein the feature vector representations include two or more features corresponding to location information [e.g., with respect to a map of the particular road segment 3400], motion information [e.g., position, direction of travel, orientation, velocity, acceleration, and/or jerk via steering adjustment(s) (see 3430, 3420)], distance information [e.g., between the vehicle 200 and agents 3402, 3404], time information [e.g., amount of time for vehicle 200 to reach an object], or a combination thereof for the one or more agents (see Fig. 34-35 in conjunction with paragraphs [0336], [0599], [0618]) [e.g., observe directional indicators/vectors 3414, 3416]. 
As such, additionally (or alternatively) configuring the navigation system per Ivanov to determine the vehicle position(s) over time, vehicle heading(s), vehicle speed(s), identified road signs and road conditions, accidents, etc. using respective feature vector representations would be an obvious matter of routine design choice/consideration, such that one skilled in the art can readily select from various well-known features based on certain factors concerning the particular application, without exercising inventive skill.
Similarly, in consideration that Ivanov and Shashua are both relevant to at least the same general field(s) of endeavor concerning vehicle navigation systems/programs, techniques for vehicle navigation, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly applying the teachings per Shashua to the navigation system(s)/program(s) per Ivanov [e.g., one skilled in the art would readily expect to achieve a navigation system/device that further describes the vehicle position(s) per Ivanov with respect to multiple vehicle positions over time, vehicle headings, identified road signs, etc.].
Regarding claim 10, Ivanov teaches the invention as claimed and as discussed above. Ivanov fails to expressly teach wherein the parameter-based encodings are associated with respective vehicle maneuvers to be performed autonomously or semi-autonomously [e.g., while one skilled in the art can reasonably infer that the parameter-based encodings are associated with respective vehicle maneuvers to be performed (e.g., by a driver), Ivanov is primarily concerned with providing feedback that enables a driver to efficiently navigate the vehicle].
However, notwithstanding the fact that autonomous and semi-autonomous vehicles are well-known in the art for utilizing various navigational systems/devices, Shashua (Figures 34-35) teaches an analogous vehicle navigation method/system (see Fig. 34-35 in conjunction with paragraphs [0050], [0070]), wherein said method/system is utilized for autonomous vehicle navigation (see paragraphs [0002]-[0007]); see rationale(s) as discussed above with regard to claims 3-8, 13-15 and 18-20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747